Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 13, and 16 are objected to because of the following informalities:  
In claim 8, line 2, “two lens” should be “two lenses”;
In claim 13, line 2, “layerdisposed” should be “layer disposed”; and 
In claim 16, line 2, “two lens” should be “two lenses.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10-16 are indefinite by virtue of their claim dependency upon indefinite claim 9.
Claim 10 is further indefinite because it is not clear what direction would be the first direction so as to have “a second direction” as recited in line 2.
Claim 11 is further indefinite because “the first direction” lacks a proper antecedence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-9, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gidon (US 9,793.308 B2).
Regarding claim 1, Gidon teaches an optical module (e.g., see fig. 4), comprising: an image sensor (100) having at least one group of pixels (102a, 102b); a micro lens array (122) disposed on the image sensor (as shown in fig. 4); wherein the at least one group of pixels is shifted from the micro lens 
Regarding claim 9, Gidon teaches an optical module (e.g., see fig. 4), comprising: an image sensor (100) having at least one group of pixels (102a, 102b); a micro lens array (122) disposed on the image sensor (as shown in fig. 4); wherein a projection of one of the micro lens array falls on at least two of the at least one group of pixels (note in fig. 4, the projection of the left and right edges of lens 122 falls on pixels 102a and 102b (the right-most 201b in fig. 4).
Regarding claim 17, Gidon teaches an optical module, comprising: an image sensor (100) having at least one group of pixels (102a, 102b); a micro lens array (122) disposed on the image sensor (as shown in fig. 4); an opaque layer (either of layer 104a or 104b) disposed on the at least one group of pixels (as shown in fig. 4) and comprising a plurality of holes (note holes formed in the opaque layer); wherein a projection area of one lens (122) of the micro lens array is apart from at least one of the plurality of holes (the projection area of lens 122 is away from at last the first hole on the left side of layer 104a or 104b shown in fig. 4).
Regarding claims 4, 12, and 18, Gidon teaches a first opaque layer (either of 104a or 104b) disposed between the at least one group of pixels (102a, 02b) and the micro lens array (122) and having a plurality of apertures (as shown in fig. 4).
Regarding claims 5 and 13, Gidon teaches a second opaque layer (the other of 104a or 104b) disposed on the at least one group of pixels (as shown in fig. 4), the second opaque layer comprising a plurality of holes (as shown in fig. 4).
Regarding claims 6 and 14, Gidon teaches that at least one of the plurality of holes is shifted from one aperture of the first opaque layer from the top view perspective (as shown in fig. 4).

Regarding claims 8 and 16, Gidon teaches that the first one of the plurality of holes is disposed between two lenses of the micro lens array from the top view perspective (note that these claims do not require that the be true for adjacent lenses of the array; in the full array, there are at least two non-adjacent lenses for which this is true, however).
Regarding claim 19, Gidon teaches that at least one of the plurality of holes is disposed between the projection areas of two lenses of the micro lens array (note that these claims do not require that the be true for adjacent lenses of the array; in the full array, there are at least two non-adjacent lenses for which this is true, however), and wherein the projection area of one of two lenses of the micro lens array falls on one of the plurality of apertures (note that these claims do not require that the be true for adjacent lenses of the array; in the full array, there are at least two non-adjacent lenses for which this is true, however), and the projection area of another of two lenses of the micro lens array does not fall on the plurality of apertures (note that these claims do not require that the be true for adjacent lenses of the array; in the full array, there are at least two non-adjacent lenses for which this is true, however).
Regarding claim 20, Gidon teaches that the projection area of a first one of lenses (e.g., 122 in dif. 4) of the micro lens array falls on two of the plurality of apertures (note that the projection area of lens 122 in fig. 4 falls on two side-by-side apertures as shown in fig. 4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gidon (US 9,793.308 B2).
Gidon teaches the optical module of claims 1 and 9, respectively, as discussed above but fails to teach that the at least one group of pixels is shifted from the micro lens array in a second direction from a top view perspective (as recited in claims 2 and 10) or that the first direction is in perpendicular to the second direction (as recited in claims 3 and 11).
However, persons having ordinary skill in the art would recognize that photography and video fields suggested by Gidon in col. 1, lines 5-20, and in particular the stereoscopy mentioned in col. 1, line 14, can be desirably accomplished in two dimensions.  Therefore, persons having ordinary skill in the art would have the array of Gidon as shown in fig. 4 provided in multiple directions so as to provide both vertical and horizontal images using a single array. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose optical modules of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878